         Case:20-13723-TBM Doc#:1 Filed:05/29/20                                            Entered:05/29/20 16:02:57 Page1 of 3



   ~-,u~~t:JJE1::                                                           ~
                                                                            ....;;...J
   United States Bank11.1ptcy Court for the:
   _ _ _ _ _ _ _ _ _ District of Colorado
                                          (Slll1ol
   Case number 1111<.nown)._20-13723
                             _____   TBM
                                      _ _ _ _ _CMpter ~7~-

                                                                                                                                                 •      Check if this is an
                                                                                                                                                        amended filing
Official Form 205
 Bnvcluntary Petstfion Against a il'lon-lndivfidual                                                                                                              12/15
Use this form to begin a bankruptcy case against a non-Individual you allege to be a debtor subject to an Involuntary case. If you want to begin
a case against an indlvldual, use the Involuntary Petition Against an lndMdual (Offlclal Form 105). Ba as complete and accurate as poas,ble. lf
more space is needed, l!ttaeh any addltlonal sheets to this form. On the top of any addftfonal pages, write debtor's name 1111d case number (If
known).


CilttOtll] ld-tlfy tho Chapter of the Bankruptcy Code Under Which Petition Is Piled

1. Chapter of the                     Check one:
    Bankruptcy Code
                                      X        Chapter 7
                                      •      Chapter 11




2. Debtor's name                          EKN. North. LLC


J. Ottier names you know
    the debtor has used in
    the last 8 yeara
    Include any assumed
    names. trade names, or
    doing b11sine$:s s.s names.

4. Debtor's federal
                                      X Unknown
    Employer Identification
    Number (EIN)
                                      FiN


                                      Principal place of buslnees                                          Mailing addross, if different
5. Debior's address


                                      4721           Ironton St.
                                      Number           Slmet                                               Number      "'treei



                                                                                                              ' '"JC


                                      Denver                                  co         80239
                                      City                                    ~tate      ZIP Code      ·c1tv                                  ~ ZIPCO<!e


                                                                                                           Location of prtnclpal assets, if different from
                                                                                                           principal place of business

                                      Denver
                                      C-Ounly                                                          n;;nii;;;,      ,lrttt-t




                                                                                                           City                     ··- · -   '~1uto      ZIP Cod~


Official Form 205                                          Involuntary Petition Against a Non-Individual                                               page 1
          Case:20-13723-TBM Doc#:1 Filed:05/29/20                                     Entered:05/29/20 16:02:57 Page2 of 3


                                                                                             1,..1.C-6f1llmt.art.,;-.::.; ~••
Debtor        B'=N:< North, LLC
              iiT-""




6.   Debtor's website{URL)        t.E;·~n CQ


                                  ~ Corporation (including Limited Liablllty Company (LLC) and Limited Liability Partnershlp(LLP))
r. Type of debtor
                                  D     Partnership (excluding UP)
                                  Ll    Other type of debtor. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



a. Type of debtor'9               Ch&ckone:
     busineaa
                                  D Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                  D Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                  D Railroad (as defined in 11 U.S.C. § 101 (44))
                                  D Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                  0    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                  D Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                  X None of the types of business listed.
                                  D Unknown type of business.


,. To the beet of your            ti. No
   knowledge, are any
     bankruptcy cases
                                  •     Yes. Deblor_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Relationsh:p
     pending by or against                  DiGttk1:~_ _ _ _ _ _ _ _ _ _Uate filed _ _ _ _ _ _ _Case number rrknawn _ _ _ _ _ _ _ __
     any partner or affiliate                                                        ,IM/ DO I YYYY
     of this debtor?

                                            u~ntor_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                              Relationship

                                            District. _ _ __           _ _ _ _Oo1.BfilEKI _ _ _ _ _ _ _ _C3s.e number, d known,______              _ __
                                                                                            MM/ ODIYYYY




              Report About the Case

,a. Venue                         Checkane:
                                  X Over the last 180 days berore lhe filing of lhis bankruplcy, the debtor had a domIclle, principal place of
                                  business, or principal assets in this district longer than in any other district

                                  0    A bankJ\lptcy case concerning debtor's affillatee, general partner, or partnership is pending In this diltrlcl



11. Allegations                   Each petitioner Is eligible to fde this petition under 11 U.S.C. § 303(b).
                                  The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).


                                  At feast one box must be checked;
                                  X The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
                                  fide dispute as to liability or amount.

                                  •    \/Vithin 120 days before the filing of this petition, a cus1odlan, other than a trustee, receiver, Of an
                                        agent appointed or authOrized to take charge of less than subslantia8y au of lhe property of the
                                       debtor for the purpose of enforcing a llen against such property. was appointed or took possession.


 12. Has there been a             ill No
     transrer of any claim
     against the debtor by or     •    Yes. Attach all documents that evidence 1he transfer and any statements required under Bankruptcy
     to any petitioner?                Rule 1003(a).



Official Form 205                                    lnvoluntal)' Petition Agaiml a Non-Individual                                         page2
                Case:20-13723-TBM Doc#:1 Filed:05/29/20                                          Entered:05/29/20 16:02:57 Page3 of 3


    Debtor                                                                                             Cc!le nurnbor riflm:,M1), _ _ _ _ _ _ _ _ _ _ _ _ __
                       f1[NK North. LLC
                       omo




    11. Each      petitioner's claim            Nune of patlUoner                                     Nature of petitioner'• claim              Amount of the claim
                                                                                                                                                above the value of
                                                                                                                                                any Hen

                                               Landow Performance                                             Unpaid Loan
                                                                                                                                                s 216,133
                                                                                                                                                s _____

                                                                ------ ------                                                                   s ----- ··

                                                                                                             Total of peUlloners· claims
                                                                                                                                                s 2.J.(1,~13-3_ __

         lf more space Is needed to 11st petitioners, attach additional sheets. Write the alleged debtor's name and the case num bar, if known, at
         the top of each sheet. Following the format of this fonn, set out tho infonnatlon required In Parts 3 and 4 of the form for each
         addltlonal petitioning creditor, tha petitkmer's claim, the petitioner's reprosontatlve, and the petitioner's attorney. Include the
         statement under penalty of perjury set out In Part 4 of the form, followed by each additional pEJ!ltloner's (or mprvsentatlve's) slgnatura,
         along with the signature of the patlttoner's attorney.


-                  Reqqpt far Relief

         WARNING - Bankruptcy fraud Is a serious crtme. Making a false statement in connection with a bankruptcy case can result in fines up to
         $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
         Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
         petitioning creditor Is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). Ir any petitioner is a
         foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognitlor,.

         I have examined the information in this document and have a reasonable belief that !he Information is lrue and correct.

         Petitioners or Petltfonera' Representative                                      Attorneys


         Name and malllng address of petitioner

         Landow Performanca                                                               Aaron Garber
         'fame                                                                           f--nnted nome


         7094 Sou_th Revere Parkway, Suite 300                                           Wadsworth Garber Warner Conra(dJ!, PC
         Number Stnlet                                                                   Firm name, if any


         Centennial                                 co                80112               2§80 West Main_Str_eet, Suite 200
         Cl1y                                    Stnta              ZIP Gode             Number     Stmet


                                                                                          Littleton                                   co              80120
         Name and malling address of petlUoner'!I represent.ttlve, If any                ~ rty                                       State         ZIP Code



         '!t1me                                                                          Contact phone 303·296-1999            Email agarber@wgwc-law.com


          1um~r .troot                                                                   Barnumber        36099___ _

         c:~~                                    !:1ate             ZIP Code
                                                                                         State            co~--
         I declare under penalty of perjury that the foregoing Is true and c;orTect
                        .:r~:J- ,;2. fJZt.>
         Executed on         ./\

                   /    MM,l'OD I YYYY
                                   .                                                  jt ~b&__
     X                                                                                   Sign11ture of attome~

                                                                                         Date~igned           J-21-l,.:;>~o
                                                                                                          MM /DO /YYYY

    Official Fonn 205                                        Involuntary Petition Against a Non-lndilIidual                                        page 3
